Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-9, 12, 14-15, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., US 2018/0269059.
Lin et al. shows the invention substantially as claimed including a method of fabricating a semiconductor device, comprising:
Applying a plasma to a portion of a metal dichalcogenide film (15,25), wherein the metal dichalcogenide film comprises a first metal and one of the claimed chalcogens; and 
Forming a metal layer (for example, 35) comprising a second metal over the portion of the metal dichalcogenide film and in contact with the metal dichalcogenide film after applying the plasma (see figs. 1B, 7A-10 and paragraphs 0021-0046).

	With respect to dependent claims 4-5 and 17-18, note that the first and second metal can be tungsten (see paragraph 0023).
	Regarding dependent claim 7, note that when giving the claim its broadest reasonable interpretation, the second metal layer can be divided into a second metal layer and third metal layer. In fact, an infinite number of metal layers.
	With respect to dependent claims 8-9, note that the third metal layer can be one of the claimed materials (see paragraph 0046)
	Concerning independent claim 12, Lin et al. shows the invention as claimed including a method of manufacturing a semiconductor device, comprising:
	Forming a metal dichalcogenide film (for example, 15) over a substrate 10,
	Wherein the metal dichalcogenide film comprises a first metal and the claimed chalcogen;
	Forming a buffer layer (for example, 25) over the metal dichalcogenide film;
	Patterning the buffer layer to expose portions of the metal dichalcogenide film (see fig. 9B);
	Plasma stripping the chalcogen from a surface layer of the exposed portions of the metal dichalcogenide film; and
	Forming a metal layer comprising a second metal over the exposed portions of the metal dichalcogenide film and in contact with the metal dichalcogenide film after the plasma stripping.
	Concerning dependent claims 14-15, note that the plasma stripping with hydrogen inherently will replace the chalcogen in the surface layer of exposed portions with hydrogen and the second metal will replace the hydrogen when formed.
	Regarding independent claim 21, note that when giving the claims their broadest reasonable interpretation a layer can be broken up into a number of monolayers. Furthermore, there is no .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 10-11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 2018/0269059.
Lin et al. is applied as above but does not expressly disclose the pressure and power of the plasma process, as well as the processing temperature of the metal layer. However, it would have been 
Concerning dependent claims 10-11, note that the first and second metal layer have a deposition thickness of from 0.5 to 10 nm (see paragraph 0023). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that a prima facie case of obviousness has been established because overlapping ranges establish a prima facie case of obviousness.
Regarding dependent claim 13, note that the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a buffer layer of photoresist in order to protect underlying layers.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



February 15, 2022